DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022, has been entered.
Allowable Subject Matter
Claim 15 is allowed.
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is dependent on canceled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Status of Claims
Amendment to the Claims was filed on June 14, 2022.
Claim 7 was canceled. 
Claims 1-6 and 8-15 are currently pending.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beijing Koehler (CN 206257284U, hereinafter “Koehler”).
Regarding claim 1, Koehler discloses a valve actuating device (fig. 1), comprising: a main valve (32) having a switching membrane (31); an auxiliary valve (2) configured to adjust the switching membrane between an open position (fig. 4) and a closed position (fig. 3); a bi-stable mechanism (1) having a manual operating element (11) which is movable in an actuating direction (downwardly toward the main valve 32), the bi-stable mechanism being configured to actuate the auxiliary valve, the bi-stable mechanism has a pairing of a stop element (16) and a stop line (15a, 15b, 15c, 15d) which provides different stop positions (15a, 15b), and which interact to define the open position, and the stop line comprises a sequence of at least three segments (left side 15c, left side 15d, right side 15c, and right side 15c), each said segment including a positive stop (15a is the open stop and 15b is the closed stop) for receiving the stop element, and each said segment having a different axial position (upper axial position 15a and lower axial position 15b); and wherein a switching position of the bi-stable mechanism that defines an open position of the bi-stable mechanism is settable by a rotational movement (rotation about central axis of shaft 12) about the actuating direction of an adjustment part (14) relative to the manual operating element (the rotational movement is a partial rotation about a central axis of shaft 12).
Regarding claim 2, Koehler discloses the adjustment part (14) is a sleeve-shaped.
Regarding claim 3, Koehler discloses  the adjustment part (14) is arranged rotatably on a housing part (51) which accommodates the bi-stable mechanism (1).
Regarding claim 4, Koehler discloses the manual operating element (11) is arranged to be linearly displaceable in the actuating direction (operating element 11 is a push button actuator).
Regarding claim 5, Koehler discloses the adjustment part (14) and the manual operating element (11) are movable independently of one another.
Regarding claim 6, Koehler discloses the manual operating element (11) is guided in a rotationally fixed manner (manual operating element 1 moves axially).
Regarding claim 12, Koehler discloses the bi-stable mechanism (1) comprises a ballpoint pen mechanism, and a position of a stop (upper stop 15a and lower stop 15b) for a working movement of the ballpoint pen mechanism is settable by the adjustment part (14).

Regarding claim 13, Koehler discloses the adjustment part (14) accommodates the manual operating element (11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753